FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERENCE K. DICKINSON,                            No. 10-16169

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00023-RCJ-
                                                 GWF
  v.

OCWEN LOAN SERVICING, LLC;                       MEMORANDUM *
HSBC BANK USA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Terence K. Dickinson, an attorney, appeals pro se from the district court’s

judgment in his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to comply with local rules. Ghazali v. Moran, 46 F.3d 52, 53

(9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Dickinson’s

action with prejudice where Dickinson did not file an opposition to defendants’

motion to dismiss, did not appear at the hearing on that motion or notify the district

court of his absence, and subsequently gave the district court misleading answers

concerning various aspects of his action. See id. at 53-54 (listing factors to be

considered before dismissing an action for failure to comply with a local rule, and

explaining that the court reviews the record independently when the district court

does not expressly consider these factors); D. Nev. R. 7-2(b), (d) (failure to oppose

a motion constitutes consent to the granting of that motion).

      Dickinson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-16169